Opinion
issued March 31, 2011
 
 

 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B09B00810BCV
 

 
WEBWORLD MARKETING, LLC
D/B/A D.B. COOPERS MANSION, Appellant
 
V.
 
HARRIS COUNTY, TEXAS,
Appellee
 

 
On Appeal from the 157th
District Court
 Harris County, Texas
Trial Court Cause No. 2009-39805
 

 
MEMORANDUM
OPINION




Appellant Webworld Marketing, LLC d/b/a D.B.
Coopers Mansion has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Brown.